Title: John Laval to Thomas Jefferson, 23 December 1818
From: Dufief, Nicolas Gouin,Laval, John
To: Jefferson, Thomas


          
            Sir,
            Philadelphia December 23d 1818
          
          I have Sent, by this Morning’s Mail, the Nautical Almanac for 1819 ($1–50/100) no English Edition Could be had in Philadelphia.
          Mr Dufief is detained, in London, to attend the Sale of a fourth Edition of his F. & E. Nature Displayed. he has Sent, from England & France, a large assortment of Books in different Languages & Branches of Literature, & Amongst them, a Considerable Number of rare & Valuable Works, Some out of Print. Part of those are already Sold, but there remain, Still, many deserving the attention of the Erudite of the U.S. they Will be included in a Catalogue, Now publishing, a Copy of Which, When printed, I Will do myself the honor to forward for Your inspection & Selection—
          
            I remain With the highest respect Sir, Your Very humble Servant
            John Laval
          
        